                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    RODNEY CLARKE,
                  Petitioner,
                                                                  CIVIL ACTION NO. 16-3650
                  v.

    TAMMY FERGUSON, et al.,
                 Respondents.

                                                        ORDER

           Before the Court is Petitioner Rodney Clarke’s pro se petition for writ of habeas corpus

filed pursuant to 28 U.S.C. § 2254. This Court referred this case to Magistrate Judge Jacob P.

Hart for a Report and Recommendation (“R&R”). The R&R recommended that the petition

should be dismissed as untimely, and Petitioner filed objections. Upon consideration of the

record and of Petitioner’s objections, the Court approves and adopts the R&R.

           Petitioner challenges his convictions in two related cases in the Court of Common Pleas

for Philadelphia County: CP-51-CR-0502671-2006 and CP-51-CR-0502681-2006.1 These cases

arose from assaults on Petitioner’s two minor granddaughters, and Petitioner was convicted in

each pursuant to a consolidated no contest plea on March 16, 2007.2 In case CP-51-CR-0502671-

2006, Petitioner pleaded no contest to one count of rape, one count of involuntary deviate sexual

intercourse, and one count of endangering the welfare of a child. In case CP-51-CR-0502681-

2006, Petitioner pleaded no contest to one count of involuntary deviate sexual intercourse and




1
    Pet. for Writ of Habeas Corpus [Doc. No. 1] at 1.
2
  Petitioner also pleaded no contest on the same day to charges in a third case, Commonwealth v. Rodney Clarke,
CP-51-CR-0502691-2006, which included one count of aggravated indecent assault and one count of endangering
the welfare of a child. This case was filed concurrently with the now-challenged cases and consolidated with the
now-challenged convictions for plea and sentencing. However, Petitioner has not challenged this third conviction in
his habeas petition. See Pet. for Writ of Habeas Corpus [Doc. No. 1] at 1.
one count of endangering the welfare of a child.3 Petitioner was sentenced to a total of 10 to 20

years of incarceration. He filed a petition for relief under Pennsylvania’s Post-Conviction Relief

Act (“PCRA”), which was dismissed by the PCRA court on February 25, 2011. Petitioner filed

the instant federal habeas petition on July 1, 2016.

           Where, as here, the petition has been referred to a magistrate judge for an R&R, a district

court conducts a de novo review of “those portions of the report or specified proposed finding or

recommendations to which objection is made,” and “may accept, reject, or modify, in whole or

part, the findings or recommendations made by the magistrate judge.”4

           The Court agrees with the R&R that the petition should be dismissed. The petition is

untimely because it was filed more than five years after the limitations period expired, pursuant

to 28 U.S.C. § 2244(d)(1), and Petitioner has not shown that his petition is subject to equitable

tolling. A litigant seeking equitable tolling must show that (1) he has been pursuing his rights

diligently and (2) timely filing was prevented by some “extraordinary circumstance.”5

           Petitioner alleges nothing to suggest that he has been pursuing his rights diligently and

that his filing was prevented by some “extraordinary circumstance.” Central to his petition is his

allegation that his two granddaughters who initially accused him of his crimes wished to retract

the accusations and that the police threatened Enjoli Johnson – Petitioner’s daughter and the

mother of Petitioner’s two granddaughters – if they did retract their accusations.6 To substantiate

this claim, Petitioner provided an affidavit from his sister, Andrea Clark, alleging that Enjoli



3
  Although Petitioner challenges his convictions in two separate cases, the R&R refers to only one of the cases at
issue, Commonwealth v. Rodney Clarke, CP-51-CR-0502671-2006, but references the charges Petitioner pleaded
guilty to in all three related cases. See R&R [Doc. No. 18] at 1.
4
    28 U.S.C. § 636(b)(1).
5
    Holland v. Florida, 560 U.S. 631, 649 (2010) (internal citation omitted).
6
    See Br. Supp. Pet. for Writ of Habeas Corpus [Doc. No. 1] at 20-25.

                                                            2
Johnson informed her that the children wanted to recant. This affidavit was signed on March, 18,

2011—approximately three months before the limitations period ended and more than five years

before Petitioner alerted the Court to the affidavit by filing his habeas petition.7 As stated in the

R&R, Petitioner provides no explanation, either in his petition or objection, as to why he did not

file a habeas petition with this information before the limitations period ended, nor does

Petitioner provide any information to suggest that he was prevented from filing by some

“extraordinary circumstance,” causing a five-year delay.

           Petitioner’s actual innocence claim similarly fails. A petitioner can allege actual

innocence to invoke the miscarriage of justice exception to the statute of limitations by showing

“that it is more likely than not that no reasonable juror would have convicted him in light of the

new evidence.”8 While a habeas petitioner does not have to prove diligence for this exception,

“[u]nexplained delay in presenting new evidence bears on the determination whether the

petitioner has made the requisite showing.”9

           Here, in support of an actual innocence claim, Petitioner argues that letters sent to him by

Enjoli Johnson are evidence that the victims recanted; however, the letters provided by Petitioner

make no mention of the victims recanting.10 Petitioner also relies on Andrea Clark’s affidavit,

signed on March 18, 2011, which alleges that on September 29, 2008, Enjoli Johnson stated that

Petitioner’s granddaughters recanted and that when Enjoli Johnson brought this information to

the government’s attention the government threatened to have her incarcerated and have her




7
    See Br. Supp. Pet. for Writ of Habeas Corpus [Doc. No. 1] at 21.
8
    McQuiggin v. Perkins, 569 U.S. 383, 399 (2013) (quoting Schlup v. Delo, 513 U.S. 298, 399 (1995)).
9
    Id.
10
     See Br. Supp. Pet. for Writ of Habeas Corpus [Doc. No. 1] at 22-23.

                                                           3
children taken away.11 Considering the degrees of hearsay within this affidavit, that the affidavit

was written approximately two and a half years after the conversation it describes occurred, and

the unexplained five-year delay in filing this petition, this evidence does not make it “more likely

than not that no reasonable juror would have convicted him.”12 With this in mind, the Court

agrees with the R&R that Petitioner has failed to convince the Court that no reasonable juror

would have voted to convict him.

            AND NOW, this 27th day of November 2018, upon careful and independent

consideration of the pro se Petition for Writ of Habeas Corpus [Doc. No. 1], the response thereto

[Doc. No. 17], and upon review of the Report and Recommendation of United States Magistrate

Judge Jacob P. Hart [Doc. No. 18] and Petitioner’s objections [Doc. No. 21], it is hereby

ORDERED that:

            1. The Report and Recommendation [Doc. No. 18] is APPROVED and ADOPTED;

            2. The Petition for Writ of Habeas Corpus [Doc. No. 1] is DISMISSED WITH

PREJUDICE and without an evidentiary hearing;

            3. There is no probable cause to issue a certificate of appealability13; and

            4. The Clerk of the Court is directed to CLOSE this case.

            It is so ORDERED.

                                                               BY THE COURT:

                                                                /s/ Cynthia M. Rufe
                                                               ________________________
                                                               CYNTHIA M. RUFE, J.




11
     Id. at 21.
12
     See McQuiggin, 569 U.S. at 399.
13
     See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                                          4
